Concurrent actions by wife and husband for injuries sustained and loss of services respectively as the result of a fall upon a slippery spot on the floor in a store operated by defendant. Judgments of the City Court of Yonkers for plaintiffs reversed on the law and the facts and new trials granted, with costs to abide the event. There was no proof showing actual or constructive notice to defendant of the alleged slippery condition, nor that the defendant created the same. Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ., concur.